


Exhibit 10.3


FORM OF
NATURAL RESOURCE PARTNERS L.P.
LONG-TERM PERFORMANCE AWARD AGREEMENT
This Natural Resource Partners L.P. Long-Term Performance Award Agreement (the
“Agreement”) by and between GP Natural Resource Partners LLC (the “Company”) and
_____________ (the “Employee”) is granted pursuant to the Natural Resource
Partners L.P. Cash Long Term Incentive Plan (the “Plan”) effective as of the
Effective Date.
WHEREAS, the Company recognizes the important goal of retaining the Employee as
an employee of the Company to promote the interests of Natural Resource Partners
L.P., a Delaware limited partnership (the “Partnership”), and
WHEREAS, in furtherance of that goal, the Company wishes to provide an
additional financial incentive for the Employee to remain an employee of the
Company and to align the Employee’s interests with the performance of the
Partnership:
NOW, THEREFORE, the Company and the Employee agree as follows:
1.Purpose. The purpose of this Agreement is to provide a financial incentive for
the Employee to remain in the employ of the Company and its Affiliates.


2.Definitions. The following terms when used herein shall have the meanings set
forth below, unless the context clearly indicates to the contrary.
(a)“Additional Performance Goals” means such additional performance criteria
selected and associated performance goals determined by the Board in its sole
discretion, following consultation with the Chief Executive Officer of the
Company, which may include, but will not be limited to, performance goals
associated with (i) the price of the common units of the Partnership, (ii)
projected earnings before interest, taxes, depreciation and amortization of the
Partnership, or (ii) the ratio of Partnership debt to earnings before interest,
taxes, depreciation and amortization of the Partnership.
(b)“Administrator” has the meaning set forth in the Plan.
(c)“Affiliate” means, with respect to any Person, any other Person that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
(d)“Board” means the Board of Directors of the Company.
(e)“Change in Control” shall be deemed to have occurred upon the occurrence of
one or more of the following events: (i) any sale, lease, exchange or other
transfer (in one or a series of related transactions) of all or substantially
all of the assets of the Partnership, NRP (GP) LP or the Company to any Person,
other than the Partnership, NRP (GP) LP, the Company or any of their Affiliates,
or (ii) any merger, reorganization, consolidation or other transaction pursuant
to which more than 50% of the combined voting power of the outstanding equity
interests in either NRP (GP) LP or the Company ceases to be owned by the Persons
who own such interests, respectively, as of the Effective Date.
(f)“Code” means the Internal Revenue Code of 1986, as amended.

1

--------------------------------------------------------------------------------




(g)“Effective Date” means February 26, 2016.
(h)“Exchange Act” means the Securities Exchange Act of 1934.
(i)“Long Term Performance Award” means an amount in cash equal to $[•].
(j)“Person” means any person or entity of any nature whatsoever, specifically
including (but not limited to) an individual, a firm, a company, a corporation,
a limited liability company, a partnership, a trust or other entity. A Person,
together with that Person’s affiliates and associates (as those terms are
defined in Rule 12b-2 under the Exchange Act for purposes of this definition
only), and any Persons acting as a partnership, limited partnership, joint
venture, association, syndicate or other group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Exchange Act), or otherwise acting jointly
or in concert or in a coordinated or consciously parallel manner (whether or not
pursuant to any express agreement), for the purpose of acquiring, holding,
voting or disposing of securities of the Company with that Person, shall be
deemed a single “Person.”
(k)“Retirement of the Bank Credit Facility” means the completion of the
retirement of the credit facility due to mature, as of the Effective Date, in
October 2017, whether through repayment, refinancing, rollover or some other
means as determined by the Board in its sole discretion exercised in good faith.
(l)“Retirement of the Public Debt” means the completion of the retirement of the
publicly held debt of the Partnership due to mature, as of the Effective Date,
in October 2018, whether through repayment, refinancing, rollover or some other
means as determined by the Board in its sole discretion exercised in good faith.


3.Long Term Performance Award.
(a)Vesting.
(i)In the event that the Employee is continuously employed by the Company or its
Affiliates for the period beginning on the Effective Date and ending on the
(A) date the Retirement of the Bank Credit Facility occurs, 50% of the Long Term
Performance Award will become vested and nonforfeitable (“Vested”), and (B) date
the Retirement of the Public Debt occurs, another 50% of the Long Term
Performance Award will become Vested.
(ii)Up to an additional 100% of the Long Term Performance Award (in additional
to the amounts that may potentially become Vested pursuant to Section 3(a)(i))
will become Vested upon the determination by the Board that the Additional
Performance Goals, to the extent established, have been achieved, provided that
the Employee is continuously employed by the Company or its Affiliates for the
period beginning on the Effective Date and ending on the date of such
determination by the Board.
(iii)In the event of a Change in Control, provided the Employee is continuously
employed by the Company or its Affiliates for the period beginning on the
Effective Date and ending on the Change in Control, up to 100% of the Long Term
Performance Award will become Vested, less the amount of the Long Term
Performance Award that previously Vested, if any, pursuant to Section 3(a)(i).
(b)Payment. Any portion of the Long Term Performance Award that becomes Vested
shall be paid in a lump sum cash payment to the Employee, less applicable
withholding, within 30 days following the date the Long Term Performance Award,
or portion thereof, became Vested. No more than 200% of the Long Term
Performance Award is potentially payable pursuant to this Agreement. The Board
will make a final determination with respect to the vesting of the Long Term
Performance Award within 30

2

--------------------------------------------------------------------------------




days following the occurrence of the Retirement of the Bank Credit Facility, the
Retirement of the Public Debt or, if applicable, the Additional Performance
Goals.
(c)Forfeiture. In the event the Employee’s employment with the Company or any
Affiliate of the Company is terminated for any reason by action of the Company
or by action of the Employee (including termination due to the Employee’s death
or disability) any portion of the Long Term Performance Award that is not Vested
as of the date of such termination will be forfeited to the Company and will be
null and void. In addition, this Agreement will terminate on December 31, 2018
and to the extent the Long Term Performance Award is not Vested as of such date
the Long Term Performance Award will be forfeited to the Company and will be
null and void.
(d)Withholding. The Company shall withhold any and all taxes on the payment of
the Long Term Performance Award as may be required by applicable law.


4.Administration. This Agreement and payment of the Long Term Performance Award
shall be administered and interpreted by the Administrator in its sole
discretion. Any determination by the Board pursuant to this Agreement, including
any and all determinations as to the achievement of the Retirement of the Bank
Credit Facility, the Retirement of the Public Debt, or the Additional
Performance Goals, will be final and binding on the Employee or any Person
receiving benefits through the Employee.


5.Overpayment. If, due to mistake or any other reason, the Employee receives
benefits under this Agreement in excess of what this Agreement provides, the
Employee shall repay the overpayment to the Company in a lump sum within 30 days
of notice of the amount of overpayment. If the Employee fails to so repay the
overpayment, then without limiting any other remedies available to the Company,
the Company may deduct the amount of the overpayment from any other benefits
which become payable to the Employee by the Company or any Affiliate of the
Company.


6.Set Off. Notwithstanding anything in this Agreement to the contrary, the Long
Term Performance Award payable under Section 3 of this Agreement shall be
reduced by any loans or other amounts due to the Company by the Employee or any
property of the Company retained by the Employee following termination of
employment provided such offset does not result in additional to taxes to the
Employee under Section 409A of the Code.


7.Release and Other Agreements. Notwithstanding any other provision in this
Agreement to the contrary, as consideration for receiving benefits under this
Agreement, the Employee may be required to execute (and not revoke) a general
release as may be reasonably requested by the Company, pursuant to the
procedures established by the Company. If the Employee fails to properly execute
such release (or revokes such release), the Employee shall not receive any
benefits under this Agreement.


8.Not a Contract of Employment. This Agreement is not an employment contract for
any definite period of time. This Agreement shall have no effect whatsoever on
the at-will employment relationship between the Employee and the Company.
Nothing herein shall be deemed to give the Employee the right to be retained in
the employ of the Company or to restrict the right of the Company to discharge
the Employee at any time and for any reason, with or without cause or notice.
Nothing herein shall be deemed to give the Company the right to require the
Employee to remain in the employ of the Company or to restrict the Employee’s
right to terminate his employment at any time. This Agreement is a
bonus-retention plan and, as such, does not constitute an arrangement subject to
the Employee Retirement Income Security Act of 1974, as amended. This Agreement
shall not give the Employee any security or other interest in any assets of the
Company; rather the Employee’s right to the Long Term Performance Award provided
under this Agreement shall be those of a general unsecured creditor of the
Company.

3

--------------------------------------------------------------------------------




9.Severability. In the event that any provision of this Agreement, or the
application thereof to any person or circumstance, is held by a court of
competent jurisdiction to be invalid, illegal, or unenforceable in any respect
under present or future laws effective during the effective term of any such
provision, such invalid, illegal or unenforceable provision shall be fully
severable; and this Agreement shall then be construed and enforced as if such
invalid, illegal, or unenforceable provision had not been contained in this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of each such illegal, invalid, or unenforceable provision, there shall be
added automatically as part of this Agreement, a provision as similar in terms
to such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.


10.Choice of Law. This Agreement shall be interpreted and construed in
accordance with and shall be governed by the laws of the State of Texas, without
reference to principles of conflict of laws, and, when applicable, the laws of
the United States.


11.Entire Arrangement. This Agreement, the Plan and, if applicable, the Long
Term Incentive Award Agreement, constitute the entire arrangement relating to
any 2016 long term incentive bonus. Any previous agreement with respect to this
matter is superseded by this Agreement. No term, provision or condition of this
Agreement may be modified in any respect except by a writing executed by both of
the parties hereto. No person has any authority to make any representation or
promise not set forth in this Agreement. This Agreement has not been executed in
reliance upon any representation or promise except those contained herein. This
Agreement is subject in all respects to the terms of the Plan; provided,
however, in the event of any inconsistency between the Plan and this Agreement,
this Agreement will control.


12.Acknowledgment of Terms. The Employee acknowledges that he has carefully read
this Agreement; that he has had the opportunity for review of it by an attorney
of his choosing; that he fully understands its final and binding effect; that
the only promises or representations made to him to sign this Agreement are
those stated herein; and that he is signing this Agreement voluntarily.


13.Assignment. The Employee may not assign his rights or obligations under this
Agreement to any other party without first obtaining the written consent of the
Company or its successors.


14.Waiver Under Agreement. The failure of the Company or the Employee to enforce
or require timely compliance with any term or provision of this Agreement shall
not be deemed to be a waiver or relinquishment of rights or obligations arising
hereunder, nor shall such a failure preclude the enforcement of any term or
provision or avoid the liability for any breach of this Agreement.


15.Successors. This Agreement shall be binding upon the Company and its
successors and assigns. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.


16.Amendment and Termination. This Agreement may be amended by the Company,
provided that such amendment is not materially detrimental to the Employee.
Notwithstanding the foregoing, this Agreement will terminate on the earlier to
occur of a Change in Control or December 31, 2018, except to the extent Vested
amounts of the Long Term Performance Award remain unpaid.



4

--------------------------------------------------------------------------------




17.Section 409A. The parties intend that any compensation, benefits and other
amounts payable or provided to the Employee under this Agreement be paid or
provided in compliance with Section 409A of the Code, and all regulations,
guidance and other interpretative authority issued thereunder (collectively,
“Section 409A”) such that there will be no adverse tax consequences, interest or
penalties for the Employee under Section 409A as a result of the payments and
benefits so paid or provided to Employee. The parties agree to modify this
Agreement, or the timing (but not the amount) of the payment hereunder of
severance or other compensation, or both, to the extent necessary to avoid the
applicability of or to comply with Section 409A, to the extent permissible under
Section 409A. In no event shall the Company be liable for any tax, interest or
penalty that may be imposed on the Employee by Section 409A or any damages for
failing to comply with Section 409A. If (a) any payment or benefit provided to
Employee in connection with the termination of Employee’s employment is
determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A, and (b) Employee is a
“specified employee” as defined in Section 409A, notwithstanding anything to the
contrary herein, no part of such payments will be paid or provided before the
day that is six months plus one day after Employee’s separation from service
(within the meaning of Treasury Regulation § 1.409A-1(h)), or, if earlier, the
first payroll date following Employee’s death. Each installment of the Long Term
Performance Award is intended to be a separate payment for purposes of Section
409A.
 
18.Headings. The headings of the Sections herein are included solely for
convenience. If the headings and the text of this Agreement conflict, the text
shall control.

5

--------------------------------------------------------------------------------




EXECUTED on this ______ day of _____, 2016, to be effective as of the Effective
Date.
 
 
NATURAL RESOURCE PARTNERS L.P.
 
 
 
 
 
 
 
By:
 
NRP (GP) LP, its general partner
 
 
 
 
 
 
 
By:
 
GP Natural Resource Partners LLC, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Corbin J. Robertson, Jr.
 
 
 
 
Chairman and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 





    









6